Case 1:20-cv-23251-BB Document 159 Entered on FLSD Docket 08/25/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-23251-BLOOM/Louis

  STONE TECHNOLOGY (HK) CO., LTD.,

         Plaintiff,

  v.

  GLOBALGEEKS, INC.,

        Defendant.
  __________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court upon the Report and Recommendation. ECF No. [141]

  (“Report”). On August 10, 2020, the Honorable Lauren F. Louis issued the Report recommending

  that Defendant’s Motion to Compel Second Chair Counsel for Plaintiff, ECF No. [83] (“Motion”),

  be denied without prejudice. ECF No. [141] at 3. The Report further advised that any objections

  to the Report were due within fourteen days of receipt of the Report. Id. at 3-4. To date, neither

  party has filed any objections, nor have they sought any additional time within which to do so.

         This Court has conducted a de novo review of Judge Louis’s Report, the record in this case,

  and is otherwise fully advised. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing

  28 U.S.C. § 636(b)(1)). Upon review, the Court finds Judge Louis’s Report to be well reasoned

  and correct. The Court therefore agrees with the analysis in the Report and concludes that the

  Motion should be denied without prejudice for the reasons set forth therein.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Judge Louis’s Report, ECF No. [141], is ADOPTED.
Case 1:20-cv-23251-BB Document 159 Entered on FLSD Docket 08/25/2021 Page 2 of 2

                                                           Case No. 20-cv-23251-BLOOM/Louis


               2. Defendant’s Motion to Compel Second Chair Counsel for Plaintiff, ECF No. [83],

                  is DENIED without prejudice.

         DONE AND ORDERED in Chambers at Miami, Florida, on August 25, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                 2
